Title: From James Madison to David Porter, 7 December 1822
From: Madison, James
To: Porter, David


                
                    Dr. Sir
                    Montpr. Decr 7. 1822
                
                I have recd. with your note of the 28. Ult: the right volume of your Journal; and have looked over the preface. Less cannot be said of it, than that it has taken an able and judicious view of its subject. The severity of its retaliations can not be complained of by those who so wantonly provoked them. There can be no danger that your Enimies whatever be their motives or modes of attack will ever impair your title to the niche assigned you by your Country among the distinguished of her naval heroes, or deprive you of the esteem commanded by your private and social virtues.
            